Title: To James Madison from Edmund Pendleton, 1 July 1782
From: Pendleton, Edmund
To: Madison, James



Dear Sir
Virginia July 1st 1782

I am sorry to find by yr favr of the 18th past that the Southern Mail had been made prize of, & probably carried to New York. I don’t remember the contents of my letter, but dare say it can produce no Injury Public or personal, unless it be such to myself to be detected, by those not so Indulgent as my friend, in being a dul[l] unmeaning Correspondent. If it had contained Asperity of expression towards them, I had been the more pleased with it[;] however such as it is let them make the most of it.
Nothing amazes me so much as that we should be so long without a certain official Account of the Engagement in the West Indies, about which people here continue divided in Opinion, and the event is the frequent subject of Wagers; we are told that Mr Harrison, yr Commercial Agent in that quarter, is lately arrived, and no doubt brings some Account which may be depended on. They tell us a strange story from Baltimore that after the junction of the French & Spanish Fleets at Hispaniola, they again seperated & were gone no one could say wither.
I can’t say whether our Assembly have adjourned, no[r] what they have done? They were to have ended their Session on Saturday, but did not I believe. I fancy they have pass’d a law for raising our men, most other important Bills I am told are put off ’till next Session. We have had [a] long drought, yet our Corn has suffered less than we expected. I am
Dr Sr Yr affe friend
Edmd Pendleton
